222 F.2d 368
Alfred H. CORWIN, Plaintiff-Appellant,v.UNITED STATES of America, Administrator of Veterans' Affairs and William Keller, Adjudication Officer of the Newark Regional Office of the Veterans Administration, Defendants-Respondents.
No. 11495.
United States Court of Appeals Third Circuit.
Argued May 16, 1955.
Order dismissing filed May 17, 1955.

Appeal from the United States District Court for District of New Jersey; Thomas F. Meaney, Judge.
Theodore McCurdy Marsh, Newark, N. J. (Riker, Emery & Danzig, Newark, N. J., on the brief), for appellant.
Charles H. Hoens, Jr., Asst. U. S. Atty., Newark, N. J. (Raymond Del Tufo, Jr., U. S. Atty., Newark, N. J., on the brief), for appellee.
Before McLAUGHLIN, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
During the period this case has been on appeal in this court the Board of Veterans' Appeals of the Veterans' Administration reopened the claim on which it is based and reconsidered and decided same. Because of this and without passing on the validity of that action at this time and in order that appellant be afforded the opportunity to base his district court suit or any other action on the complete Veterans' Administration proceeding, it is on this 17th day of May, 1955


2
Ordered that this appeal be dismissed without prejudice and without costs to either party as against the other.